Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-11, 15, 16, and 19-21, the prior art made of record, whether individually or in reasonable combinations, fails to disclose or otherwise suggest the switching control circuit, particularly including, “the switching control circuit, which is configured to control the switching of the switching device, so as to reduce a noise component included in a predefined resolution bandwidth among noise generated by the power supply circuit, as measured by a spectrum analyzer having a bandpass filter with the predefined resolution bandwidth”, and further including, “a frequency modulation circuit that generates an oscillator signal, and modulates the oscillator signal with a modulation frequency that is higher than a quarter of the predefined resolution bandwidth, and a modulation index of two or more, so as to attenuate the noise component included in the predefined resolution bandwidth,” in combination with the remaining limitations as recited in claim 1.
With respect to claims 12-14, 17, and 18, the prior art made of record, whether individually or in reasonable combinations, fails to disclose or otherwise suggest the power supply circuit configured to generate an output voltage from an alternating current (AC) voltage, and particularly including, “a switching control circuit that controls the switching of the switching device, so as to reduce a noise component included in a predefined resolution bandwidth among noise generated by the power supply circuit, as measured by a spectrum analyzer having a bandpass filter with the predefined resolution bandwidth”, and further including, “a frequency modulation circuit that generates an oscillator signal, and modulates the oscillator signal with a modulation frequency that is higher than a quarter of the predefined resolution bandwidth, and a modulation index of two or more, so as to attenuate the noise component included in the predefined resolution bandwidth,” in combination with the remaining limitations as recited in claim 12.
As Applicant points out in the filed Remarks and as previously discussed during an examiner interview, Kolar (US 2018/0109198) fails to disclose the claimed features from claims 1 and 12 as highlighted above, inasmuch as Kolar does not teach selecting or otherwise implementing the modulation frequency and modulation index as recited so as to attenuate the noise component included in the predefined resolution bandwidth.
The newly-cited reference, Zafarana (US 2009/0309564) discloses a multi-phase switching power supply controller implementing a frequency modulation control scheme which controls a modulation frequency and modulation index of the control signal to minimize generation of damaging harmonics, particularly in the case of load transients occurring at frequencies on the order of the switching frequency (Abstract, [0050]-[0075], claim 1). As such, Zafarana likewise fails to disclose or suggest the particular inventive features being recited in independent claims 1 and 12 of the present application, as highlighted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838